Claims 1-20 are currently pending with claims 5-7, 14, 19 and 20 being withdrawn as directed to a non-elected species.  Accordingly, claims 1-4, 8-12 and 15-18 are under consideration.  
The 112, second paragraph rejection has been overcome in view of the present amendment and response. 
The rejection over Ziolkowski in view Mackenzie is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,420,523 to Ziolkowski et al. (Ziolkowski) in view of US 5,408,244 to Mackenzie (Mackenzie).
Ziolkowski discloses a multiband radome structure comprising a structural layer 40, an interior matching skin layer 50, an exterior matching skin layer 52, paint layers 44, 46 provided on the respective matching skin layers (figure 5).  Both matching skin layers are made of a thermosetting foam having a density of 40 lbs/ft3 or 640 kg/m3, and a dielectric constant of 1.3 to 3.0 (column 4, lines 20-30).  Both matching skin layers comprise a syntactic foam having a plurality of air-filled microspheres incorporated therein (column 4, lines 30-35).  

The structural layer comprises about 20 plies, each ply made of a pre-preg comprising E-glass fibers impregnated with a resin (column 3, lines 65-67; column 4, lines 40-50). 
Ziolkowski does not explicitly disclose the structural layer comprising a first fiber reinforced dielectric layer having a first low dielectric constant material, a second fiber reinforced dielectric layer having a first high dielectric constant material, and a third fiber reinforced dielectric layer having a second low dielectric constant material.  
Mackenzie, however, teaches a radome structure comprising a multilayer laminate construction comprising a core layer 52 of a relatively low dielectric constant bounded on either side by layers 54 and 56 of a relatively high dielectric constant wherein the layers 54 and 56 of a relatively high dielectric constant are themselves bounded by additional layers 58 and 60 of a relatively low dielectric constant (figure 7; and column 7, lines 1-10).  In particular, the multilayer laminate construction has a sequence of relative dielectric constants including low-high-low-high-low.  The multilayer laminate structure is made of a fiber reinforced resin material (column 7, lines 15-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a multilayer . 
Response to Arguments
Applicant alleges that “[s]ubstitution of the D-sandwich structure disclosed in Mackenzie for the structural layers of radome of Ziolkowski would completely alter the described B-sandwich structure that is the focus of Ziolkowski, ultimately destroying its intended purpose and leading to a completely unpredictable result for those of skill in the art.” 
The examiner respectfully disagrees.
Mackenzie discloses that the B-sandwich does not provide acceptable transmission efficiency over a broad range of frequencies.  In particular, the transmission efficiency is well below the 70% minimum requirement over the 15-20 GHz range (column 6, lines 40-45).  However, the D-sandwich comprising a sequence of low-high-low-high-low dielectric constant materials provides excellent transmission efficiency over the entire frequency range from 0 to 100 GHz (column 8, lines 55-65).  That is a suggestion or motivation to modify the references. 
The mere fact that Ziolkowski does not disclose the structural layer comprising an alternating layers of high and low dielectric constant materials does not necessarily indicate that Ziolkowski teaches away from the use of the D-sandwich structure.  Indeed, nowhere did Ziolkowski criticize or discredit the D-sandwich imposing undesired constrains on the transmission efficiency or defeating the objectives of the reference. This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The substitution would provide a resulting radom structure having better transmission efficiency over the entire frequency range from 0 to 100 GHz.  It’s clearly apparent that the substitution would not result in a radome structure with undesirable properties.   As there is a guidance or an incentive to substitute the D-sandwich disclosed in Mackenzie for the B-sandwich of Ziolkowski, a prima facie case of obviousness is said to exist.  Accordingly, the rejection over Ziolkowski in view of Mackenzie is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788